Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of this 30th
day of April, 2004, by and between PHARMACOPEIA, INC., a Delaware corporation
(“Pharmacopeia”), and ACCELRYS INC., a Delaware corporation and a wholly owned
subsidiary of Pharmacopeia (Pharmacopeia and Accelrys Inc. are referred to
herein collectively as “Accelrys”), on the one hand, and PHARMACOPEIA DRUG
DISCOVERY, INC., a Delaware corporation (“PDD”), on the other hand.  Each of
Accelrys and PDD is sometimes hereinafter referred to as a “Party” and together
as the “Parties.”

 

WHEREAS, the Parties have entered into a Master Separation and Distribution
Agreement (the “Distribution Agreement”) pursuant to which Pharmacopeia has
agreed to distribute to its stockholders all of the outstanding shares of common
stock of PDD (the “Distribution”);

 

WHEREAS, Pharmacopeia and Accelrys Inc., on the one hand, and PDD, on the other
hand, have historically provided or shared, and currently provide or share,
certain services to or with each other;

 

WHEREAS, in recognition of the historic and current relationship between the
businesses, PDD is interested in receiving certain services from Accelrys, and
Accelrys is interested in providing such services to PDD, during a transition
period commencing on the date of the Distribution (the “Distribution Date”); and

 

WHEREAS, in recognition of the historic and current relationship between the
businesses, Accelrys also is interested in receiving certain limited services
from PDD, and PDD is interested in providing such services to Accelrys, during
such transition period;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements, and
upon the terms, and subject to the conditions, hereinafter set forth, the
Parties hereby agree as follows:

 


ARTICLE 1                                               SERVICES


 

1.1.                              Provision of Services.  During the Transition
Period (as defined below), subject to the terms and conditions of this
Agreement, (a) Accelrys agrees to provide to PDD and PDD agrees to receive from
Accelrys the services described in Exhibit A hereto (each, an “Accelrys Service”
and together, the “Accelrys Services”), and (b) PDD agrees to provide to
Accelrys and Accelrys agrees to receive from PDD the services described in
Exhibit B hereto (each, a “PDD Service and together, the “PDD Services”).  Each
Accelrys Service and PDD Service (as applicable, a “Service”) shall be provided
in good faith and at a level and quality comparable to that performed by
Accelrys or PDD, as applicable, prior to the date of this Agreement, unless the
Parties otherwise agree in writing.  Each of Exhibit A and Exhibit B hereto is
incorporated into and constitutes a part of this Agreement.

 

1.2.                              Consideration for Services.

 

a.               In consideration of the mutual covenants, agreements,
undertakings, representations and warranties of the Parties set forth in the
various agreements entered into in connection with the Distribution, including,
without limitation, the Distribution Agreement and the agreements referenced
therein, Accelrys and PDD expressly agree that, except to the extent
specifically set forth in Exhibit A hereto, no fee shall be payable by PDD to
Accelrys in exchange for or in consideration of the provision by Accelrys of any
Accelrys Service and no fee shall be payable by Accelrys to PDD in exchange for
or in consideration of the provision by PDD of any PDD Service.

 

--------------------------------------------------------------------------------


 

b.              The Parties also agree to the Service acquisition and funding
arrangements set forth on Exhibit C hereto, which is incorporated into and
constitutes a part of this Agreement.

 

1.3.                              Access.  Each of PDD and Accelrys will make
available to the other Party all information and materials reasonably requested
by such other Party to enable it to provide the Accelrys Services and the PDD
Services, respectively.  Each of PDD and Accelrys will provide the other Party
with reasonable access, upon reasonable prior notice, to its premises to the
extent necessary for the purpose of providing the relevant Services.

 

1.4.                              Independent Contractors.  In performing any
service on behalf of the other Party, each of PDD and Accelrys will act under
this Agreement solely as an independent contractor, and not as an agent of the
Party for which the applicable Services are performed.

 

1.5.                              Additional Resources Resulting From Changes in
Business.  If it is necessary for either Accelrys or PDD to increase staffing or
acquire equipment or make any investments or capital expenditures to accommodate
an increase in the use of any Service beyond the level of use of such Service
prior to the Distribution Date, as a result of an increase in volume of the
business or a change in the manner in which the business is being conducted,
such Party will inform the other Party in writing of such increase in staffing
level, equipment acquisitions, investments or capital expenditures before any
such cost or expense is incurred.  Upon mutual agreement of the Parties acting
in good faith as to the necessity of any such increase, the Party to receive
such Service will advance to the Party to provide the Service an amount equal to
the actual costs and expenses to be incurred in connection therewith.  If such
mutual agreement is not reached, the obligation of the Party required hereunder
to furnish or cause to be furnished such Service will be limited to the level of
use of such Service in effect prior to the proposed increase.

 

1.6.                              Cooperation.  The Parties will use good faith
efforts to reasonably cooperate with each other in all matters relating to the
provision and receipt of Services.  Such cooperation will include seeking or
applying for all consents, licenses or approvals necessary to permit each Party
to perform its obligations hereunder.  The Parties will, for a period of five
years after the Distribution Date, maintain documentation supporting the
information contained in the Exhibits hereto and cooperate with each other in
making such information available as needed, subject to appropriate
confidentiality requirements.

 

1.7.                              Disclaimer of Warranty.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT
ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

 


ARTICLE 2                                               TERM OF SERVICES


 

2.1.                              Transition Period; Early Termination.  The
provision of Services will commence on the Distribution Date and will terminate
no later than the first anniversary of the Distribution Date (such period being
referred to herein as the “Transition Period”), unless earlier terminated by the
Party receiving the Service(s) or extended by mutual written agreement of the
Parties.  In this connection, any Service may be cancelled or reduced in amount
or scope by the recipient of the Service upon its provision of advance written
notice thereof to the Service provider.

 


ARTICLE 3                                               LIABILITIES


 

3.1.                              Consequential and Other Damages.  No provider
of any Service hereunder will be liable to any person, whether in contract, tort
(including negligence and strict liability) or otherwise, but excluding gross
negligence, willful misconduct or bad faith, in connection with the provision of
any

 

2

--------------------------------------------------------------------------------


 

Service pursuant to this Agreement, for any special, indirect, incidental or
consequential damages whatsoever which in any way arise out of, relate to or are
a consequence of the performance or nonperformance by such Service provider
hereunder or the provision of, or failure to provide, any Service hereunder,
including with respect to loss of profits, business interruptions or claims of
customers (other than, with respect to customers, the Service recipient in its
capacity as a customer of the Service provider).

 

3.2.                              Limitation of Liability.  Except as set forth
in this Agreement (including, without limitation, Exhibits A and C hereto), the
liability of any provider of Services with respect to this Agreement or any act
or failure to act in connection herewith (including, but not limited to, the
performance or breach hereof, but excluding gross negligence, willful misconduct
or bad faith in connection with the provision of or failure to provide any
Service pursuant to this Agreement), or from the sale, delivery, provision or
use of any Service provided under or covered by this Agreement, whether in
contract, tort (including negligence and strict liability) or otherwise, will be
limited to the obligation to re-perform the Service as contemplated by
Section 3.3 below.

 

3.3.                              Obligation To Re-perform.  In the event of any
breach of this Agreement by any provider of Services with respect to the
provider’s obligation hereunder to provide any Service (which breach such
Service provider can reasonably be expected to remedy through the re-performance
of the Service in a commercially reasonable and timely manner), the Service
provider will promptly correct in all material respects such breach or
re-perform in all material respects such Service, subject to Section 3.2, at the
request of the recipient of the Service and at the expense of the Service
provider.  To be effective, any such request by a recipient of Services must be
in a written notice that specifies in reasonable detail the particular error,
defect or breach and be delivered to the Service provider no more than sixty
(60) days from the date such Service was provided.  Notwithstanding anything to
the contrary contained in this Agreement (including, without limitation, this
Section 3.3 and Section 3.2 above), nothing contained in this Agreement shall be
construed to limit PDD’s ability to utilize the Services Fund to secure Services
or acquire assets under the circumstances set forth in Exhibit C hereto

 

3.4.                              Release and Indemnity.  Except as specifically
set forth in this Agreement, PDD hereby releases Accelrys and each of Accelrys’
employees, agents, officers and directors (collectively, the “Accelrys
Indemnitees”), and PDD hereby agrees to jointly and severally indemnify, defend
and hold harmless the Accelrys Indemnitees, from and against any and all claims,
demands, complaints, liabilities, losses, damages, costs and expenses arising
from or relating to the use of any Service provided by Accelrys which is
incurred or suffered by PDD or any other person using such Service on PDD’s
behalf.  Except as specifically set forth in this Agreement, Accelrys hereby
releases PDD and each of PDD’s employees, agents, officers and directors
(collectively, the “PDD Indemnitees” and together with the Accelrys Indemnitees,
the “Indemnitees”), and Accelrys hereby agrees to jointly and severally
indemnify, defend and hold harmless the PDD Indemnitees, from and against any
and all claims, demands, complaints, liabilities, losses, damages, costs and
expenses arising from or relating to the use of any Service provided by PDD
which is incurred or suffered by Accelrys or any other person using such Service
on Accelrys’ behalf.

 

3.5.                              Indemnification Procedures.  The provisions of
Section 4.6 of the Distribution Agreement shall apply to Third Party Claims (as
defined in the Distribution Agreement) arising inconnection with this Agreement;
and all other disputes shall be resolved in accordance with Section 5.7 hereof.

 

3

--------------------------------------------------------------------------------


 

Article 4                                               TERMINATION

 

4.1.                              Termination.

 

a.               The obligation of a provider of a Service, with respect to any
Service to be provided under this Agreement, shall terminate on the earlier to
occur of (a) the last date of the Transition Period or (b) the date on which the
provision of such Service has terminated or been canceled pursuant to Article 2
or Section 4.2 hereof.

 

b.              The Parties may extend the Transition Period by mutual written
agreement.

 

c.               This Agreement shall terminate when both Parties have no
further obligation to provide any Services hereunder.

 

4.2.                              Breach of Agreement.  Subject to Article 3, if
a Party causes or suffers to exist any material breach of any of its material
obligations under this Agreement, and that Party does not cure such default in
all material respects within thirty (30) days after receiving written notice
thereof from the non-breaching Party, the non-breaching Party may terminate this
Agreement, including the provision of Services pursuant hereto, immediately by
providing written notice of termination to the breaching Party.

 

4.3.                              Effect of Termination.  Sections 4.1 and 4.2,
this Section 4.3 and Article 3 and 5 will survive any termination of this
Agreement.

 


ARTICLE 5                                               MISCELLANEOUS


 

5.1.                              Definitions.  All capitalized terms used but
not otherwise defined herein will have the meanings ascribed to them in the
Distribution Agreement.

 

5.2.                              Force Majeure.  In the event that the
performance of this Agreement or of an obligation under this Agreement is
prevented, restricted or interfered with by reason of any cause not within the
control of the prevented Party, and which could not by reasonable diligence have
been avoided by the prevented Party, the prevented Party, upon the giving of
prompt notice to the other Party as to the nature and probable duration of the
event, will be excused from its performance to the extent and for the duration
of the prevention, restriction or interference, provided that the prevented
Party uses reasonable commercial efforts to avoid or remove the cause of
non-performance and continues performance under this Agreement whenever and to
the extent the cause or causes are removed.  For the purpose of this
Section 5.2, but without limiting its generality, the following are not within
the control of a Party: acts of God; acts or omissions of a governmental agency
or body; mechanical failures or breakdowns; power failures or fluctuations;
compliance with requests, recommendations, rules, regulations or orders of any
governmental authority or any officer, department, agency, or instrument
thereof; explosion; civil disorder; flood; storm; earthquake; fire; war;
insurrection; riot; accidents; quarantine restrictions; work stoppages
(including strikes or lockouts); shortages of labor; differences with workmen;
embargoes; delays or failures in transportation; and acts of a similar nature. 
In the event such a curtailment by either Party continues in whole or in part,
then a recipient of a Service may arrange for temporary provision of the
Services until the provider of the Service can resume provision of the
applicable Services.

 

5.3.                              Conflicting Documents.  To the extent that any
documents issued in connection with the provision of the Services contains terms
or conditions that are in conflict with, or derogate from, this Agreement, they
will be null and void and the terms of this Agreement will control.

 

5.4.                              Notices.  All notices or other communications
hereunder will be deemed to have been duly given and made if in writing and if
served by personal delivery upon the Party for whom it is intended, if delivered
by registered or certified mail, return receipt requested, by Federal Express or
by other “overnight” courier service, or if sent by fax, provided that the fax
is promptly confirmed by telephone confirmation thereof, to the person at the
address set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such person:

 

4

--------------------------------------------------------------------------------


 

If to Pharmacopeia or Accelrys Inc., to:

If to PDD, to:

 

 

 

Accelrys, Inc.

 

Pharmacopeia Drug Discovery, Inc.

 

9685 Scranton Road

 

P.O. Box 5350

 

San Diego, CA 92121

 

Princeton, NJ  08543

 

Attention:  Chief Operating Officer

 

Attention:  Chief Operating Officer

 

Phone:

(858) 799-5000

 

Phone:

(609) 452-3651

 

Fax No.:

(858) 799-5475

 

Fax No.:

(609) 452-3672

 

5.5.                              Entire Agreement.  The agreement of the
Parties, which is comprised of this Agreement and the Exhibits hereto, sets
forth the entire agreement and understanding among the Parties and supersedes
any prior agreement or understanding, written or oral, relating to the subject
matter of this Agreement.

 

5.6.                              Assignment; Binding Effect; Severability. 
Neither Party may assign its rights or obligations under this Agreement absent
the express, written consent of the other Party.  Notwithstanding the above,
either Party may, without such consent, assign this Agreement and its rights and
obligations hereunder in connection with the transfer or sale of all or
substantially all of its business or the business unit to which this Agreement
pertains, or in the event of its merger, consolidation, change in control or
similar transaction.  The provisions of this Agreement are severable and, in the
event that any one or more provisions are deemed illegal or unenforceable, the
remaining provisions will remain in full force and effect unless the deletion of
such provision will cause this Agreement to become materially adverse to any
Party, in which event the Parties will use reasonable efforts to arrive at an
accommodation which best preserves for the Parties the benefits and obligations
of the offending provision.

 

5.7.                              Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
ITS RULES OF CONFLICT OF LAWS NOTWITHSTANDING.

 

5.8.                              Dispute Resolution and Arbitration.

 

a.              Negotiation.  In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to, this Agreement or the transactions
contemplated hereby, including, without limitation, any claim based on contract,
tort, statute or constitution (but excluding any controversy, dispute or claim
arising out of any agreement relating to the use or lease of real property if
any third party is a party to such controversy, dispute or claim) (collectively,
“Agreement Disputes”), the Agreement Dispute shall be negotiated in good faith
for a reasonable period of time by the Chief Operating Officer of each party (or
the equivalent thereof), provided that such reasonable period of time shall not
exceed 15 days from the time the Parties began such negotiations.  Should there
be no resolution of an Agreement Dispute within a reasonable period of time by
such officers of the Parties, the Agreement Dispute shall be negotiated in good
faith for a reasonable period of time by the Chief Executive Officers of the
Parties, or their respective designees, provided that such reasonable period of
time shall not, unless otherwise agreed by the Parties in writing, exceed 10
days from the time the Chief Executive Officers of the Parties, or their
respective designees, began such negotiations; provided further that in the
event of any arbitration in accordance with Section 5.8(b) hereof, the Parties
shall not assert the defenses of statute of limitations and laches arising for
the period beginning after the date the Parties began negotiations hereunder,
and any

 

5

--------------------------------------------------------------------------------


 

contractual time period or deadline under this Agreement shall not be deemed to
have passed until such Agreement Dispute has been resolved.

 

b.              Arbitration.  If after such reasonable period such
representatives are unable to settle such Agreement Dispute (and in any event,
unless otherwise agreed in writing by the Parties, after 60 days have elapsed
from the time the Parties began such negotiations), such Agreement Dispute shall
be determined, at the request of either Party, by arbitration conducted in New
York City, before and in accordance with the then-existing International
Arbitration Rules of the American Arbitration Association (the “Rules”).  In any
dispute between the Parties, the number of arbitrators shall be one.  Any
judgment or award rendered by the arbitrator shall be final, binding and
nonappealable (except upon grounds specified in 9 U.S.C. Section 10(a) as in
effect on the date hereof).  If the Parties are unable to agree on an
arbitrator, the arbitrator shall be selected in accordance with the Rules.  Any
controversy concerning whether an Agreement Dispute is an arbitrable Agreement
Dispute, whether arbitration has been waived, whether an assignee of this
Agreement is bound to arbitrate or as to the interpretation of enforceability of
this Section 5.8(b) shall be determined by the arbitrator.  In resolving any
dispute, the Parties intend that the arbitrator apply the substantive laws of
the State of Delaware, without regard to the choice of law principles thereof. 
The Parties intend that the provisions to arbitrate set forth herein be valid,
enforceable and irrevocable.  The Parties agree to comply with any award made in
any such arbitration proceedings that has become final in accordance with the
Rules and agree to enforcement of or entry of judgment upon such award, by any
court of competent jurisdiction, including the Supreme Court of the State of New
York, New York County, or the United States District Court for the Southern
District of New York.  The arbitrator shall be entitled, if appropriate, to
award any remedy in such proceedings, including, without limitation, monetary
damages, specific performance and all other forms of legal and equitable relief;
provided, however, that the arbitrator shall not be entitled to award punitive
damages.  Without limiting the provisions of the Rules, unless otherwise agreed
in writing by or among the relevant Parties or permitted by this Agreement, the
Parties shall keep confidential all matters relating to the arbitration or the
award, provided, such matters may be disclosed (A) to the extent reasonably
necessary in any proceeding brought to enforce the award or for entry of a
judgment upon the award and (B) to the extent otherwise required by law. 
Notwithstanding Article 32 of the Rules, the Party other than the prevailing
Party in the arbitration shall be responsible for all of the costs of the
arbitration, including legal fees and other costs specified by such Article 32. 
Nothing contained herein is intended to or shall be construed to prevent any
Party, in accordance with Article 22(3) of the Rules or otherwise, from applying
to any court of competent jurisdiction for interim measures or other provisional
relief in connection with the subject matter of any Agreement Disputes.

 

c.               Continuity of Service and Performance.  Unless otherwise agreed
in writing, the Parties will continue to provide services and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Agreement with respect to all matters not
subject to such dispute, controversy or claim.

 

5.9.                              Execution in Counterparts.  This Agreement may
be executed in two or more counterparts, each of which will be deemed an
original, and all of which will constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------


 

5.10.                        No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or will (a) confer on any person
other than the Parties hereto and their respective successors or permitted
assigns any rights (including third party beneficiary rights), remedies,
obligations or liabilities under or by reason of this Agreement, or (b)
constitute the Parties hereto as partners or as participants in a joint
venture.  This Agreement will not provide third parties with any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to the terms of this Agreement.

 

5.11.                        Headings.  The headings preceding the text of the
sections and subsections hereof are inserted solely for convenience of
reference, and will not constitute a part of this Agreement, nor will they
affect its meaning, construction or effect.

 

5.12.                        Amendment and Waiver.  The Parties may by mutual
agreement amend this Agreement in any respect, and any Party, as to such Party,
may (a) extend the time for the performance of any of the obligations of any
other Party, (b) waive any inaccuracies in representations by any other Party,
(c) waive compliance by any other Party with any of the agreements contained
herein and performance of any obligations by such other Party, and (d) waive the
fulfillment of any condition that is precedent to the performance by such Party
of any of its obligations under this Agreement.  To be effective, any such
amendment or waiver must be in writing and be signed by the Party against whom
enforcement of the same is sought.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
the day and year first above written.

 

 


PHARMACOPEIA, INC.


 


PHARMACOPEIA DRUG DISCOVERY, INC


 


 


 


 


 


 

/s/ John J. Hanlon

 

/s/ Joseph A. Mollica, Ph.D.

 

Signature

 

Signature

 

 

 

 

 

John J. Hanlon

 

Joseph A. Mollica, Ph.D.

 

Printed Name

 

Printed Name

 

 

 

 

 

Chief Financial Officer

 

President and Chief Executive Officer

 

Title

 

Title

 

 

 

 

 

 

 


ACCELRYS INC.


 


 


 


 


 


 


 


 

/s/ Mark J. Emkjer

 

 

Signature

 

 

 

 

 

Mark J. Emkjer

 

 

Printed Name

 

 

 

 

 

President and Chief Executive Officer

 

 

Title

 

 

 

--------------------------------------------------------------------------------